DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 01/21/2022 has been entered. 
Claims 1-10, 12-27, 29-32 are pending. 
Claims 11 and 28 are canceled.  
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7-10, 12, 14, 15, 17-20, 24-27, 29, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al., (WO/2019/099443, herein after Pan) in view of Turtinen et al., (US 2020/0389282 A1, herein after Turtinen).

Claims 1, 18, 29 and 30,
	Pan discloses an apparatus for wireless communication, (Fig. 1B WTRU, ¶ [0051]) comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors  (While FIG. 1 B depicts the processor 118 and the transceiver 120 as separate components, it will be appreciated that the processor 118 and the transceiver 120 may be integrated together in an electronic package or chip, ¶ [0052]…Memory, ¶ [0051]) are configured to: determine that a time division is for receiving a synchronization signal block (SSB) and for a random access occasion (RO) for transmitting a random access preamble in full duplex (FD) communications (monitoring occasions configured for the monitoring time period when determining which of the multiple RACH CORESET monitoring occasions to use, ¶ [0003-0004]. Figs. 3 & 4.  The SCS of SS blocks is the same as the SCS of RACH, and one or more (e.g., all) SS blocks (SSB) are transmitted, ¶ [0129-0130]. A wireless transmit/receive unit (WTRU) may identify which one of the multiple RACH CORESET monitoring occasions to use based on a preamble index the WTRU selects for a random access operation or based on a synchronization signal block (SSB) index, ¶ [0003]. [0020] FIG. 12 is a diagram illustrating an example of monitoring frequency division multiplexed (FDMed) CORESETs based on a preamble index, ¶ [0020]. ¶ [0147] A monitoring occasion (e.g., a PDCCH monitoring occasion) for a TDMed CORESET based on a preamble index.); and based on the determining, at least one of receive the SSB or transmit the random access preamble in the RO during the time division (The WTRU may take into account the total number of the RACH CORESET monitoring occasions configured for the monitoring time period when determining which of the multiple RACH CORESET monitoring occasions to use. For example, the WTRU may divide the preamble index or the SSB index by the number of the RACH CORESET monitoring occasions configured for the monitoring time period and select the RACH CORESET monitoring occasion based on a remainder of the division operation. The monitoring time period described herein may correspond to one slot or multiple slots. The monitoring time period may be inside a random access response (RAR) window, ¶ [0004]).
	Pan does not disclose receive an indication for (synchronization signal block (SSB) and for a random access occasion (RO); at least one of: receive, based on the indication, based on the indication, the random access preamble in the RO during the time division.
Turtinen receive an indication for (synchronization signal block (SSB) and for a random access occasion (RO) (receive a configuration indication from the network entity… the UE may receive the configuration information from the network entity, as shown in step 120, before the triggering of the random access (interpreted as RO) procedure in step 110., Fig. 1, ¶ [0020]. dedicated PRACH resource parameters may also be configured. For example, frequency location information, time location, and/or associated SSB, ¶ [0016-0017]) at least one of: receive, based on the indication, the SSB during the time division, (interpreted as optional; therefore, not given patentable weight) or transmit, based on the indication, the random access preamble in the RO during the time division (Fig. 1 after receiving indication in step 120, performing the random access procedure using the random access channel in step 180.  The UE has already triggered a random access procedure ¶ [0028]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pan by using the features, as taught by Turtinen in order to efficiently improving the functioning of the network, ¶ [0028].
Claim 18 encompass limitations that are similar to limitations of claim 1.  Thus, it is rejected with the same rationale applied against claim 1 above.
Claim 29 encompass limitations that are similar to limitations of claim 1.  Thus, it is rejected with the same rationale applied against claim 1 above.



Claims 2 and 19,
Pan discloses wherein the one or more processors are configured to receive the SSB in a downlink frequency portion of a component carrier (CC) and transmit the random access preamble in an uplink frequency portion of the CC simultaneously during the time division ([0060] The WTRU 102 may include a full duplex radio for which transmission and reception of some or all of the signals (e.g., associated with particular subframes for both the UL (e.g., for transmission) and downlink (e.g., for reception) may be concurrent and/or simultaneous, ¶ [0060]. The WTRU may transmit a certain physical random access channel (PRACFI) preamble sequence at a certain power PPRACH… the WTRU may transmit the preamble using a certain time-frequency resource or resources, ¶ [0095]. A WTRU may receive the configuration and perform one or more of the operations described herein according to the configuration…The association between SSBs and CBRA resources may be given (e.g., indicated) by one or more of the following parameters: SSB-per-RO (e.g., which may indicate the number of SSBs in a RACH occasion (RO)),  ¶ [0170-0171, 0134]).
Claim 19 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claims 3 and 20,
(the time locations of actually transmitted SS/PBCH blocks for FDD and/or TDD. An actually transmitted SS/PBCH block may overlap with a RACH resource within a RACH configuration period. In such overlap. predefined rules may be used to indicate which RACH resource(s) may still be valid. These rules may be sent via RRC signaling, may be predefined, and/or may be fixed. DL/UL switching points may be considered. Potential impact due to semi-static or dynamic DL/UL configuration may be considered, ¶ [0134]).
Claim 20 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.
Claims 7 and 24,
	Pan discloses wherein the SSB and the RO are frequency division multiplexed in the time division (¶ [0003] The RACH CORESETs corresponding to the multiple RACH CORESET monitoring occasions may be multiplexed using a time division multiplexing (TDM) technique, a frequency division multiplexing (FDM) technique, or a joint TDM and FDM technique. [0025] FIG. 17 is a diagram illustrating an example of monitoring joint TDMed and FDMed RACF CORESETs within a slot. [0150] RACH CORESETs may be FDM multiplexed for one or more (e.g., each) RACH PDCCH monitoring occasions. The actually transmitted SSBs and RACH occasions (ROs) may be associated (e.g., cyclically) within one mapping period. ¶ [0171]).
Claim 24 encompass limitations that are similar to limitations of claim 7.  Thus, it is rejected with the same rationale applied against claim 7 above.

	Pan discloses wherein the time division is defined by an orthogonal frequency division multiplexing (OFDM) symbol, multiple OFDM symbols, one or more slots, or one or more sub-frames ([0080] The WTRUs 102a, 102b, 102c may communicate with gNBs 180a, 180b, 180c using transmissions associated with a scalable numerology. For example, the OFDM symbol spacing and/or OFDM subcarrier spacing may vary for different transmissions, different cells, and/or different portions of the wireless transmission spectrum, ¶ [0080]. [0042] More specifically, as noted above, the communications system 100 may be a multiple access system and may employ one or more channel access schemes, such as TDMA, ¶ [0042]).
Claim 25 encompass limitations that are similar to limitations of claim 8.  Thus, it is rejected with the same rationale applied against claim 8 above.
Claims 9 and 26,
	Pan discloses wherein the one or more processors are further configured to determine that the time division is for receiving the SSB and for the RO based on determination one or more parameters related to the time division (monitoring occasions configured for the monitoring time period when determining which of the multiple RACH CORESET monitoring occasions to use, ¶ [0003-0004]. Figs. 3 & 4.  The SCS of SS blocks is the same as the SCS of RACH, and one or more (e.g., all) SS blocks (SSB) are transmitted, ¶ [0129-0130]. A wireless transmit/receive unit (WTRU) may identify which one of the multiple RACH CORESET monitoring occasions to use based on a preamble index the WTRU selects for a random access operation or based on a synchronization signal block (SSB) index, ¶ [0003]. [0020] FIG. 12 is a diagram illustrating an example of monitoring frequency division multiplexed (FDMed) CORESETs based on a preamble index, ¶ [0020]. ¶ [0147] A monitoring occasion (e.g., a PDCCH monitoring occasion) for a TDMed CORESET based on a preamble index.).
Claim 26 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.
Claims 10 and 27,
Pan wherein the one or more parameters include a subframe number (one or more parameters can be a carrier index…resource index, OFDM symbol index , PRB index, multiple non slots different durations…resource index may indicate time, frequency or both resources, ¶ [0105]).
Claim 27 encompass limitations that are similar to limitations of claim 10.  Thus, it is rejected with the same rationale applied against claim 10 above.
 Claim 12 encompass limitations that are similar to limitations of claim 1.  Thus, it is rejected with the same rationale applied against claim 1 above.
Claim 14,
	Pan discloses wherein the one or more processors are further configured to transmit, based on the indication that the time division is for at least one of receiving the SSB or for the RO, (The WTRU may take into account the total number of the RACH CORESET monitoring occasions configured for the monitoring time period when determining which of the multiple RACH CORESET monitoring occasions to use. For example, the WTRU may divide the preamble index or the SSB index by the number of the RACH CORESET monitoring occasions configured for the monitoring time period and select the RACH CORESET monitoring occasion based on a remainder of the division operation. The monitoring time period described herein may correspond to one slot or multiple slots. The monitoring time period may be inside a random access response (RAR) window, ¶ [0004]) other signals during the time division, wherein the other signals have a same numerology as the random access preamble ([0080] The WTRUs 102a, 102b, 102c may communicate with gNBs 180a, 180b, 180c using transmissions associated with a scalable numerology, ¶ [0080]. [0136] the slot duration for PRACH resource mapping for short preamble formats (e.g., L=139) may be based on the numerology of RACH Msg1, e.g., based on SCS, ¶ [0136]. The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals on one or more carrier frequencies, ¶ [0040]).
Claim 15,
	Pan discloses wherein the one or more processors are further configured to receive, based on the indication that the time division is for at least one of receiving the SSB or for the RO, other signals during the time division, wherein the other signals have a same numerology as the SSB  (The WTRU may take into account the total number of the RACH CORESET monitoring occasions configured for the monitoring time period when determining which of the multiple RACH CORESET monitoring occasions to use. For example, the WTRU may divide the preamble index or the SSB index by the number of the RACH CORESET monitoring occasions configured for the monitoring time period and select the RACH CORESET monitoring occasion based on a remainder of the division operation. The monitoring time period described herein may correspond to one slot or multiple slots. The monitoring time period may be inside a random access response (RAR) window, ¶ [0004]).
Claim 17,
Pan discloses receiving, based on the indication, other signals during a subsequent time division, wherein the other signals have a different numerology than the SSB (The PRACH formula indicator may indicate one or more of the following: (i) numerology (e.g., subcarrier spacing); (ii) PRACH preamble format; (iii) long sequence or short sequence; and/or (iv) configuration period, ¶ [0139]).

Claims 4, 5, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al., (WO 2019/099443) in view of Turtinen and further in view of Liu et al, (US 20180278291 A1, and herein after Liu).
Claims 4 and 21,
	Pan discloses wherein the downlink frequency portion and the uplink frequency portion in the same CC are separated by a guard band in frequency ([0184] FIG. 24 is an example of different RACH COREST frequency offsets for different UL BWPs linked to the same DL BWP, ¶ [0183-0184]. the PRACH preamble format B with a guard period, ¶ [0121]).
Pan and Turtinen do not disclose the UL portion and DL portion is separated by a guard band.
Liu discloses the UL portion and DL portion is separated by a guard band (FIG. 7, a guard period (English: Guard Period, GP for short) is used for protection from a downlink to an uplink, to prevent transmission in the uplink from interfering with the downlink, ¶ [0074]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pan and Turtinen by using the features, as taught by Liu in order to robustly reduce overheads and improve the system efficiency, ¶ [0100].
Claim 21 encompass limitations that are similar to limitations of claim 4.  Thus, it is rejected with the same rationale applied against claim 4 above.
	
Claims 5 and 22,
Pan discloses wherein the uplink frequency portion includes multiple parts that are separated from the downlink frequency portion by a guard band in frequency, and wherein the RO is configured in the multiple parts ([0177] RACH with multiple bandwidth parts (BWP) may be implemented. For a (e.g., each) carrier, a (e.g., each) WTRU may be configured with a number of bandwidth parts (BWP) such as up to 4 UL/DL bandwidth parts (BWP)).
Pan and Turtinen do not disclose frequency parts are for uplink and downlink are separated by a guard band in frequency.
Liu discloses frequency parts are for uplink and downlink are separated by a guard band in frequency (FIG. 7, a guard period (English: Guard Period, GP for short) is used for protection from a downlink to an uplink, to prevent transmission in the uplink from interfering with the downlink, ¶ [0074]).

Claim 22 encompass limitations that are similar to limitations of claim 5.  Thus, it is rejected with the same rationale applied against claim 5 above.
Allowable Subject Matter
Claims 6, 13, 16, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1, 18, 29 and 30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chatterjee et al., (US 20190149365 A1).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473